Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered March 3, 1998, convicting him of manslaughter in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Since the defendant failed to move to withdraw his plea, his contention that his factual allocution was inadequate is unpreserved for appellate review (see, People v Lopez, 71 NY2d 662). The “rare case” exception to the preservation requirement (People v Lopez, supra, at 666) does not apply here since the defendant’s recitation of the facts underlying the crime did not cast significant doubt upon his guilt or otherwise call into ques*436tion the voluntariness of the plea (see, People v Lopez, supra, at 666). S. Miller, J. P., McGinity, Luciano and Smith, JJ., concur.